Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8-13, 16-17, 19  and 22 are examined on merits in this office action to the extent it encompasses the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 2005/0148100A1, hereinafter “Su”) as described above for claims 1-3, 8, 10-13, 16-17 and 19 and further in view of Miteva et al (US 2010/0330026A1, hereinafter “Miteva”).

a matrix, wherein said matrix is a polymer matrix or a polymer gel matrix (e.g. polyacrylamide gel matrix; see paragraph [0038]), and
organic nanoparticles embedded in said matrix (see paragraph [0032]), 
wherein said organic nanoparticles are capable of emitting light (see for example Fig.4), particularly by photon up-conversion emission in the presence of said analyte, but not in the absence of said analyte (see paragraph [0104] and paragraph [0158] mentioning that anti-Stokes spectroscopy may be used which implies an up-conversion emission). 
Su discloses various organic nanoparticles including nanoparticles having raman-active molecules including pyrene, coumarin and various other raman-active molecues (para [0148]-[0151]). Su teaches enhancer solution for enhancing SERs signal ([0038]) and also teaches enhancer moiety bound to the raman-active backbone or tag that boosts the intensity of the unique raman spectrum (para [0061]).
Su however, does not specifically mention the organic nanoparticles include at least one light emitter and at least one sensitizer.
Miteva teaches up-conversion nanoparticles for biological applications such as labeling and/or detection of cells, biological molecules and other analytes, as well as sensing temperature pressure, oxygen and other substances (abstract).  Miteva teaches organic particles comprising polyacrylic acid polymeric matrix wherein a first 
Therefore, from the above description in mind and given the fact that utilizing a sensitizer in combination of an emitter in an organic particle comprising polymer matrix, provides up converting particles that are useful for various biological applications and are advantageous for being allowing permanent excitation with simultaneous integration while showing almost no bleaching, it would be obvious to one of ordinary skilled in the art, before the effective filing date of claimed invention to easily envisage incorporating a sensitized with an emitter in the organic nanoparticle of  Su with the expectation of optimization and/or improving and expanding organic nanoparticle in the method of Su for detection of various analyses with a reasonable expectation of success.
In regards to claim 2, Su teaches that the analyte can be body fluids, which includes biomolecule (paragraph [0104]).

In regards to claim 8, Su discloses said sensor optionally further includes plasmonic metal nanoparticles (see paragraph [0141]: SERS-enhancing nanoparticles are COINs) and wherein said sensor optionally further includes one or several cell adhesion layer(s) and/or one or several enhancement layers (see paragraphs [070], [0106]-[0107]), wherein CIONs comprise materials including gold, silver and iron(para [0141]-[0145]; [0147]).
In regards to claim 9, the term “antioxidant” has not clearly been defined in the specification and Su teaches various raman codes having thiol functional groups (para [0058]; [0064]), which may act as an antioxidant as thiol functional groups are known to have scavenging free radicals.
In regards to claim 10, Su discloses raman-active tags of the nanoparticles comprising functional groups (para [0112]).
In regards to claim 11, Su discloses organic nanoparticles includes molecules attached to their surface that are capable of specifically binding to analyte molecule (para {0035]-[0036]; [0042]; [0141]; [0152]).
In regards to claims 12-13, Su teaches sensor comprises an attachment layer by which the sensor can be immobilized on a substrate (para [0121]; Fig.10, para [0070]; para [0095]).
In regards to claim 16, Su teaches specific probe/binding pair (hormone-hormone receptors) for detection of hormones (paragraph [0096]; [0101]).

In regards to claim 22, Miteva discloses various emissive components (para [0099]) and at least one of the emissive components disclosed in Miteva either reads on or are of close similarity that are obvious to the various emitters as claimed in claim 22.
Response to argument
Applicant's arguments filed 04/30/2021 have fully been considered and are persuasive to overcome the rejections under 35 USC 112 (b) and 35 USC 102(a) in view of the amendments. The obviousness type double patenting rejection over US application 16/085,741 has been withdrawn in view of the terminal disclaimer filed on 07/02/2021.  However, Applicant’s amendments and arguments are not persuasive to overcome the rejection under 35 USC 103. Applicant argued Su et al describes “COINs” which are SERS-active nanoparticles incorporated in a gel matrix. Applicants argued that Su et al states that COINs are composite organic-inorganic nanoparticles and have a core and a surface such that the core is formed of a metallic colloid comprising a metal and raman-active organic compound and as such Su et al does not disclose or suggest a biocompatible sensing layer in which organic nanoparticles are embedded in a matrix, and a metal nanoparticles are enclosed and distributed in the matrix such that the organic nanoparticles include a sensitizer and a light emitter, emit light by photon up-conversion emission in the presence of an analyte and do not emit light by photon up-conversion emission in the absence of the analyte.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641